Title: Inquiry into General St. Clair’s Defeat, [13 November] 1792
From: Madison, James
To: 




[13 November 1792]

   
   On 7 November the House referred to the Committee of the Whole the report on the defeat of General St. Clair’s western army, which document a select committee had presented on the last day of the previous session (Annals of CongressDebates and Proceedings in the Congress of
          the United States, 1789–1824 (42 vols.; Washington, 1834–56)., 2d Cong., 2d sess., 672). On 10 November the House tabled Dayton’s resolution that the secretaries of the treasury and of war “may attend the house to give such information as the house may deem proper to require” (Gazette of the U.S., 14 Nov. 1792). In debate on 13 November, Dayton defended his resolution.



Mr. Madison objected to the motion on constitutional grounds, and as being contrary to the practice of the house. He had not, he said, thoroughly revolved the business in his own mind, and therefore was not prepared to state fully the effects which would result from the adoption of the resolution; but he would hazard thus much, that it would form an innovation in the mode of conducting the business of this house, and introduce a precedent which would lead to perplexing and embarrassing consequences; as it involved a conclusion in respect to the principles of the government, which, at an earlier day, would have been revolted from. He was decidedly in favour of written information.



   
   Gazette of the U.S., 17 Nov. 1792 (reprinted in Federal Gazette, 19 Nov. 1792).




[13 November 1792]

   
   In the debate which followed, Ames supported the resolution, saying that the House was bound to adopt “the best possible mode of ascertaining the real state of facts.”


Mr. Madison, in reply to Mr. Ames’s remark that the best possible mode ought to be adopted, observed, that there seemed to be different ideas entertained, by the different advocates of the resolution; one seemed to implicate the officers alluded to, as parties concerned; another appeared to consider them merely as witnesses. For his part, he thought there was no other way of proceeding, but that of adopting one or the other of these alternatives; either to take up the report and discuss its merits, or for the house to begin the enquiry themselves, de novo.



   
   Gazette of the U.S., 17 Nov. 1792 (reprinted in Federal Gazette, 19 Nov. 1792).






[13 November 1792]

   
   After further debate on the propriety of a full House inquiry, which Gerry said ought “to probe the business to the bottom,” JM argued against the physical presence of any cabinet member.


Mr. Madison said, the mode now proposed involved a dereliction of the only practicable mode of transacting public business; and that however imperfect that mode might be, still he believed, that it was the only one that had received the sanction of experience and utility. He therefore hoped, that the resolution would be rejected, and the mode already adopted persevered in, and the necessary information called for in writing, from every person any ways interested or competent to give it.



   
   Gazette of the U.S., 17 Nov. 1792 (reprinted in Federal Gazette, 19 Nov. 1792).



   
   After further debate, the House defeated Dayton’s resolution but approved resolutions empowering the Committee of the Whole “to send for persons, papers, and records, for their information,” and directing the secretary of the treasury “to cause to be laid before this House a statement of the several disbursements of money made by the Department of War in the years 1790 and 1791” (Annals of CongressDebates and Proceedings in the Congress of
          the United States, 1789–1824 (42 vols.; Washington, 1834–56)., 2d Cong., 2d sess., 684).




